Exhibit (a)(1)(i) Offer to Purchase for Cash by BLUEGREEN INVESTORS LLC of Up to 2,419,807.8361 Shares of Common Stock of NTS Mortgage Income Fund (the “Company”) at a Purchase Price of $1.00 Per Share THE OFFER AND YOUR WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON MONDAY, APRIL 2, 2(THE “EXPIRATION DATE”). Bluegreen Investors LLC, an affiliate of the Company, (the “Offeror,” “we,” “us,” or “our”), is hereby offering to purchase up to 2,419,807.8361 shares (the “Shares”) of the common stock, $.001 par value per share (the “Common Stock”) of the Company, in cash, at a price of $1.00 per share, less any applicable withholding taxes (the “Offer”). The Offer is subject to the terms and subject to the conditions set forth in this Offer to Purchase and the related Letter of Transmittal. The Shares represent all of the outstanding shares of Common Stock that are not presently owned by the Offeror or its affiliates or the Company or their officers, directors, managers and affiliates. Only Shares properly tendered and not properly withdrawn will be purchased. The Offer is not conditioned on any minimum number of shares being tendered; provided, however, that we will not accept your tender if, as a result of the tender, you would continue to be a stockholder and would hold fewer than 100 shares. The offer is conditioned upon, among other things, the absence of certain conditions described in Section 6 of this Offer to Purchase. The Shares are not listed on any stock exchange or quoted on any over-the-counter market. As a result of the conflicts of interest described herein, neither the Company nor its board of directors expresses any opinion and are remaining neutral with respect to the Offer. Neither the Company nor its board of directors or NTS Investor Services makes any recommendation to you as to whether to tender or refrain from tendering your Shares and have not authorized any person to make any such recommendation. You must decide whether to tender your Shares and, if so, how many Shares to tender. In doing so, you should read and evaluate carefully the information in this Offer to Purchase and in the related Letter of Transmittal, including our reasons for making the Offer, and should discuss whether to tender your shares with your broker or other financial or tax advisor. THIS TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE FAIRNESS OR MERITS OF SUCH TRANSACTION OR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. The date of this Offer to Purchase is March 6, 2012. Important If you wish to tender all or any portion of your shares you must complete and sign the enclosed Letter of Transmittal in accordance with the instructions in this Offer to Purchase and the Letter of Transmittal and deliver it together with the stock certificate(s) for the shares being tendered, the Substitute Form W-9 and any other required documents to NTS Investor Services. If the stock certificate(s) for the shares is (are) lost, stolen, misplaced or destroyed, you should execute the Affidavit and Indemnification Agreement for Missing Stock Certificate(s) attesting to the fact that the certificate was lost or stolen, misplaced or destroyed and return it in place of the certificate. If you have shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact that broker, dealer, commercial bank, trust company or other nominee if you desire to tender these shares. If you have questions, need assistance or require additional copies of this Offer to Purchase or the Letter of Transmittal, you should contact NTS Investor Services c/o Gemisys at (800) 387-7454. If you tender all or any portion of your Shares, you are subject to certain risks.See "Risk Factors" beginning on page 4. We are not making the Offer to, and will not accept any tendered Shares from, stockholders in any jurisdiction where it would be illegal to do so. However, we may, at our discretion, take any actions necessary for us to make this Offer to stockholders in any such jurisdiction. We have not authorized any person or firm to make any recommendation on our behalf as to whether you should tender or refrain from tendering your shares. You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information or to make any representation in connection with this offer other than those contained in this Offer to Purchase or in the related Letter of Transmittal. If anyone makes any recommendation or gives any information or representation, you must not rely upon that recommendation, information or representation as having been authorized by us or by NTS Investor Services. TABLE OF CONTENTS Page SUMMARY TERM SHEET: QUESTIONS AND ANSWERS ABOUT OUR OFFER ii INTRODUCTION 1 RISK FACTORS 4 THE OFFER 7 Section 1.
